DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 1, before Paragraph [0001], "CROSS-REFERENCE TO RELATED APPLICATIONS" is missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-5 and 7-15 recite, "a computing device".  However, the originally filed specification does not describe "a computing device".  Therefore, it is not clear what this computing device is.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7-15 recite a claimed invention to be "A method".  However, it is not clear what kind of method that the claimed invention is for

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trzeciesk (US Patent Application Publication No. 2019/0166913 A1).
Regarding claims 1-5 and 7-8, Trzecieski discloses a method comprising: receiving, at a computing device (a smartphone, tablet, notebook computer, desktop computer, etc.) associated with an individual, an age verification determination (see Paragraph [0525] indicative that the individual is an authenticated user of a vaporization device 100, the vaporization device 100 having a processor 120 and a body 102 including an opening 106 and a cover 144 covering the opening 106, the opening 106 and the cover 144 enabling wireless communication therethrough, the computing device being associated with the authorized user; establishing wireless communication (Paragraph [0224]) between the computing device and the vaporization device 100 through the opening 106 and the cover 144 of the vaporization device 100; and in response to establishing wireless communication between the computing device and the vaporization device 100 , enabling, by the processor 120, operability of the vaporization device 100; (claim 2) wherein enabling operability of the vaporization device includes switching (see Paragraph [0523]), by the processor, the vaporization device from an inoperable mode to an operable mode (see Paragraph [0226]); and (claim 3) wherein establishing wireless communication comprises receiving a signal carrying an authentication code through the opening and the cover from the computing device (see Paragraph 0517).  The method further comprising (claim 4) switching (see Paragraph [0523]), by the processor 120, the vaporization device from an operable mode to an inoperable mode after an event occurs, (claim 5) which is an amount of time lapsing (see Paragraph [0517]); (claim 7) wherein the computing device is a mobile device (see Paragraph [0528]); and (claim 8) wherein establishing the wireless communication comprises establishing near field communication between the computing device and the vaporization device (see Paragraph [0224]).

Regarding claims 9-15, Trzecieski discloses a method comprising: (claim 9) receiving, at a computing device associated with an individual, an authentication code (see Paragraphs [0354] and [0517]) indicative that the individual is an authenticated user of a vaporization device 100, the vaporization device 100 having a processor and a body 102 including an opening 106 and a cover 144 covering the opening 106, the opening 106 and the cover 144 enabling wireless communication therethrough (see Paragraph [0224]); accessing a signal carrying the authentication code at the vaporization device 100; and in response to accessing the signal, switching (see Paragraph [0523]), by the processor 120, the vaporization device 100 between a first operational mode and a second operational mode; (claim 10) wherein the signal is an audio signal (see Paragraph [0226] or (claim 11) a voice input (see Paragraph [0226)]); (claim 12) wherein accessing the signal at the processor 120 includes passing the signal through the cover 144 and the opening 106; (claim 13) wherein accessing the signal at the processor includes accessing the signal via a wired connection between the computing device 1447 and the vaporization device 1400 (see Figs. 71 and 72); (claim 14) wherein accessing the signal at the processor includes accessing the single via a dongle (see Paragraph [0224] and [0350]); and (claim 15) the computing device is a computer (see Paragraph [0528]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831